DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks 
Claims 1-13 have been cancelled. Claims 14 and 19 have been amended. Claims 15-18 and 20-21 are as previously presented. Claims 14-21 are currently examined. 
Status of Objections and Rejections 
The rejection as set forth within the previous office action has been modified as necessitated by applicant’s amendments. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 21 recites the limitation "the battery grid plates" in lines 1.  There is insufficient antecedent basis for this limitation in the claim. This is because the independent claims state “the positive battery grid plates” and “negative battery grid plates” thus it is unclear if should be “the positive battery grid plates” or are the negative grid plates included. If the negative plate is included then there is an issue as the negative plate has not positively recited “interstices” or “grid wires.” Thus, clarification is requested.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kao (US 2010/0266903).
As to claim 14, Kao discloses a lead acid battery ([0002] and [0034]) comprising a plurality of stamped ([0020]), positive battery grid plates (figure 2, [0020], [0002]-[0005]) each having a frame (figure 2, [0020]) with a top (figure 2 #114, [0020] and [0021]), a first side (figure 2 #114, [0020] and [0021]), a second side (figure 2 #116, [0020] and [0021]), and a bottom (figure 2 #118, [0020] and [0021]), wherein the top (figure 2 #112, [0020] and [0021]) has a lug (figure 2 #122, [0021]) and further wherein a plurality of grid wires (figure 2 #126 and #130, [0022] and [0023]) are interconnected with each of the frames to create interstice there between (figure 2, [0020]-[0024]), wherein the positive battery grid plate ([0020], figure 2) alternating with the negative battery grid plate ([0002]-[0005]) and interleaved with separators to form a stack ([0002]-[0005]), the stack fitting within a battery housing ([0034], battery case), one or more of the plurality of the plurality of grid wires of the positive battery grid plates having a primary deformation of a first magnitude at one or more pre-selected locations and one or more of the plurality of grid wires of the positive battery grid plates having secondary deformations of a second magnitude imparted upon the one or more of the plurality of grid wires at more or more pre-selected location (figure 2, shows the positive grid plate, the numbers show preselected locations, figures 3 and 4 show deformations, these are the first and second deformations and are interchangeable, [0025] discuses deformations of figure 3 and 
Kao is silent to wherein the second magnitude is greater than the first magnitude. It would have been obvious to of ordinary skill within the art to have the second magnitude greater then the first magnitude as a mere “obvious to try” given a finite number of options i.e. greater than, equal to, or less than (see MPEP 2143 I), furthermore it would have been obvious to one of ordinary skill within the art to have the second magnitude great then the first magnitude as corrosion is not instantaneous, thus allowing relief throughout the life of the battery which is discussed within [0033]-[0036] of Kao.   
Should it be considered that the battery is not claimed as the battery is referenced within the background section. It would have been obvious to one of ordinary skill within the art at the time of the invention to use the structure the battery grid from Kao within the known battery structure of Kao as a mere combing prior art element according to known methods to yield predictable results (see MPEP 2143 I).  
As to claim 15, Kao discloses wherein, the one or more pre-selected locations of the secondary deformations are frangible and located to relieve stresses resulting from anticipated growth of the positive battery grid plate within the housing (figures 2-4 #210 and #310, [0025]-[0026]).
As to claim 16, Kao discloses wherein, each of the battery grid plates has x number of interstices, each of the interstices bound by continuous lengths of grid wires and wherein there are less than x number of interstices after anticipated growth of the positive plate within the housing (figures 2-4, [0020]-[0025], as the weak portions break there will be less, also see MPEP 2112).
As to claim 17, Kao discloses wherein, the grid wires are frangible at the locations of the secondary deformation before the remainder of the grid wires when subject to corrosion (figures 2-4 #210, #310, [0025]-[0026], furthermore the portions are thinner). 
As to claim 18, Kao discloses wherein, the one or more pre-selected locations are more susceptible to corrosion than the remainder of the grid wires (figure 2-3 #210 and #310, [0025]-[0026] also see, [0036]). 
As to claim 19, Kao discloses a lead acid battery ([0002] and [0034]) comprising a plurality of stamped ([0020]), positive battery grid plates (figure 2, [0020], [0002]-[0005]) each having a frame (figure 2, [0020]) with a top (figure 2 #114, [0020] and [0021]), a first side (figure 2 #114, [0020] and [0021]), a second side (figure 2 #116, [0020] and [0021]), and a bottom (figure 2 #118, [0020] and [0021]), wherein the top (figure 2 #112, [0020] and [0021]) has a lug (figure 2 #122, [0021]) and further wherein a plurality of grid wires (figure 2 #126 and #130, [0022] and [0023]) are interconnected with each of the frames to create interstice there between (figure 2, [0020]-[0024]), wherein the positive battery grid plate ([0020], figure 2) alternating with the negative battery grid plate ([0002]-[0005]) and interleaved with separators to form a stack ([0002]-[0005]), the stack fitting within a battery housing ([0034], battery case), one or more of the plurality of the plurality of grid wires of the positive battery grid plates 
Kao is silent to wherein the second magnitude is greater than the first magnitude. It would have been obvious to of ordinary skill within the art to have the second magnitude greater than the first magnitude as a mere “obvious to try” given a finite number of options i.e. greater than, equal to, or less than (see MPEP 2143 I), furthermore it would have been obvious to one of ordinary skill within the art to have the second magnitude great then the first magnitude as corrosion is not instantaneous, thus allowing relief throughout the life of the battery which is discussed within [0033]-[0036] of Kao.
Kao is silent to the different structure being a microstructure. However, Kao discloses wherein many modifications are possible e.g. variation in size, dimensions, structures, shapes and proportions of the various elements, values of parameters, use of materials, orientations without departing from the novel teachings and advantages ([0036]). Thus, it would have been 
Should it be considered that the battery is not claimed as the battery is referenced within the background section. It would have been obvious to one of ordinary skill within the art at the time of the invention to use the structure the battery grid from Kao within the known battery structure of Kao as a mere combing prior art element according to known methods to yield predictable results (see MPEP 2143 I).
As to claim 20, Kao discloses wherein, the pre-selected locations of the secondary deformations are frangible and located to relieve stresses resulting from anticipated growth of the positive battery grid plate within the housing (figures 2-4 #210 and #310, [0025]-[0026]).
As to claim 21, Kao discloses wherein, each of the battery grid plates has x number of interstices, each of the interstices bound by continuous lengths of grid wires and wherein there are less than x number of interstices after anticipated growth of the positive plate within the housing (figures 2-4, [0020]-[0025], as the weak portions break there will be less, also see MPEP 2112).
Response to Arguments
Applicant’s arguments, see Applicants arguments, filed 2/28/2022, with respect to the rejections of claims 14-21 under 102 and 103-type rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724